Each of the above findings is in accord with the weight of the credible evidence. Molan, P. J., Johnston and Mae Crate, JJ., concur; Adel, J., dissents and votes to reverse and grant judgment to appellant in the sum of $1,800, with the following memorandum: The finding that appellant breached the contract is against the weight of the evidence. The proof supports a finding that the appellant ceased work because of nonpayment. There is no credible evidence that the “reasonable cost” of completing the contract was $4,100, as found by the Referee. The evidence supports a finding that such cost was, at most, $2,300. Schmidt, J., concurs with Adel, J.